Downey, J.
This was an action seeking injunctive relief, by Osborn against John Eoberts, Squire Harvey, and John O. Case, and there was final judgment against all of the defendants. Eoberts alone has assigned errors. There is a notice on file, service of which is acknowledged by Harvey, which states that Eoberts and Case have appealed. Case does not unite in the assignment of errors. The errors should have been assigned by all the defendants below, and if any of them would not unite in the appeal, they should have been notified, and, upon refusal to join, their names might have been struck out. Rabb v. Graham, 43 Ind. 1. The appeal, as it now stands, cannot be sustained. 2 G. & H. 270, sec. 551.
The appeal is dismissed, at the costs of the appellant.